IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-76,806-01


EX PARTE FIDEL RANGEL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM BEXAR COUNTY



 Johnson, J., filed a concurring statement joined by Price, J., and Alcala, J.


C O N C U R R I N G    S T A T E M E N T


 The Code of Criminal Procedure contains a number of articles that deal with applications for
a writ of habeas corpus.  Each article sets out a specific set of circumstances that govern an
application pursuant to those circumstances, and an application must be filed under the section that
applies to the circumstances of that application.  In this case, applicant filed his application pursuant
to Article 11.07, but that article deals with only final convictions.  Because applicant successfully
completed his probation, he must file his application pursuant to the appropriate article, Article
11.072.
Filed: December 14, 2011
Do not publish